Citation Nr: 0620794	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 7, 1997, 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, 
Attorney-at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and from July 1981 to March 1982.  

This appeal arises from a February 2003 rating determination 
of the RO that granted a TDIU and assigned an effective date 
of March 7, 1997.  

In a June 2003 decision, the Board dismissed an appeal as to 
the issue of entitlement to an effective date earlier than 
March 7, 1997, for a TDIU as not being properly before the 
Board because a notice of disagreement had not been 
submitted.  In December 2003, the veteran filed a notice of 
disagreement.  A statement of the case was issued and a 
substantive appeal was received.  As such, the issue is now 
properly before the Board.  


FINDINGS OF FACT

1.  The veteran's initial claim for TDIU was received in 
March 1982.  

2.  The veteran has been unable to maintain gainful 
employment by reason of service connected disability since 
March 16, 1982.  



CONCLUSION OF LAW

The criteria for an effective date of March 16, 1982, for the 
grant of a total rating based upon individual unemployability 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

EED

An award of total rating for compensation purposes based on 
individual unemployability is an award of increased 
disability compensation for purposes of assigning an 
effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991). The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400. The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date. 
38 U.S.C.A. § 5110.

The law on the effective date of increased ratings has been 
summarized as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2005).  

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board cannot award an extraschedular TDIU in the first 
instance, but may consider that question after it has been 
considered by the appropriate first line authority (the 
Director of VA's Compensation and Pension Service, or the 
Under Secretary for Benefits.  Bolling v. Principi, 15 Vet 
App 1 (2001).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In his original claim for benefits received in March 1982, 
the veteran indicated that his disabilities consisted of 
degenerative joint disease and chondromalacia.  He also 
indicated that he was claiming that he was totally disabled 
and had not worked since service.  His education consisted of 
completing high school.  His employment experience included 
work as a supply clerk in the Army, and manufacturing 
deodorizer as a civilian.

On VA examination in April 1982, the veteran reported that he 
had not worked since service.  His complaints reportedly 
consisted of degenerative joint disease and chondromalacia.

In May 1982, the RO adjudicated the veteran's initial claim 
for benefits, and granted service connection for traumatic 
arthritis of the right hip and chondromalacia of each knee.  
The hip disability was evaluated as 10 percent disabling, and 
the chondromalacia as noncompensable.

In July 1982 the veteran underwent VA hospitalization due to 
complaints of right hip pain and was evaluated for a possible 
right hip replacement.  It was decided that he was too young 
for such a procedure, although he was noted to have 
significant right hip disability.  

In August 1982 the veteran submitted a statement in which he 
questioned the 10 percent evaluation.

In September 1982, the RO increased the evaluation for the 
right hip disability to 20 percent.  

In letters received in November 1982, the veteran's 
representative noted the veteran's disagreement with the RO's 
"ruling on his disability."

On VA examination in December 1985, the veteran again 
reported that he had not been employed since service and that 
he had a "bad right hip."  The examiner noted limitation of 
motion and other findings of right hip disability, and also 
reported the veteran's statement that he had been unable to 
work since the onset of his hip disability.

In November 1987, the veteran filed a claim for VA 
compensation.  At that time, the veteran submitted a 
statement from S. W. Atkins, M.D., who noted the veteran had 
finished high school and had nine months of a business 
college education.  Dr. Atkins reported the veteran's 
difficulty with his right hip, indicating that a total hip 
replacement might be necessary.  There was no reference made 
to the veteran's bilateral knee disability.  

At the time of a December 1987 VA examination both knees had 
full range of motion, with no effusion, tenderness, or mild 
crepitation.  There was mild compression pain with 
patellofemoral joint compression.  The ligaments were noted 
to be stable.  

On December 16, 1988, a formal claim for TDIU was received.  
The veteran reported no employment since service.  He had 
completed high school.

March 1989 x-rays noted a deformity of the right femoral neck 
with varus angulation.  There were no significant 
abnormalities of the knees found at that time.

At the time of his August 1989 hearing, the veteran voiced 
his displeasure about the 1987 VA examinations.  He noted 
having difficulties with pain in both knees and stated that 
he could not do a knee bend.  He also testified as to having 
difficulties with ambulation and regular movement. The 
veteran reported that he had worked in construction and 
factory work. He had worked for a synthetic fiber company for 
a year and for a tubing company making both tubes and pipes. 
The veteran stated that he had not been gainfully employment 
since his discharge from military service.

The veteran was noted to have worked at one time handling 
Medicaid and Medicare records.  He was asked what would 
prevent him from doing a similar job.  The veteran responded 
that he could not sit long because of pain "all the time."  
He also reported that the pain caused difficulty with 
concentration.  The veteran noted having swelling and 
reported using over-the-counter medications for the pain.  He 
also reported having difficulty sleeping.  

Following his August 1989 hearing, the veteran was afforded 
an additional VA examination in October 1989.

Physical examination of the knees revealed no limitation of 
motion.  There was some catching of the patella with range of 
motion of the patellofemoral joint but the right knee was 
stable on all planes.  Medial and lateral joint lines were 
nontender.  Catching of the patellofemoral joint with range 
of motion was also indicated for the left knee but it was 
stable in all planes. Diagnoses of degenerative joint disease 
of the right hip with limited range of motion, chondromalacia 
of the right and left knees, and low back pain without 
evidence of neurologic involvement, were rendered. 

Additional evidence obtained in conjunction with the claim 
included a September 1982 VA counseling record.  At that 
time, the veteran reported being interested in a "desk job" 
or "light work." It was noted that he had graduated from 
high school with a general curriculum in 1971 and that he had 
attended King's Business College, for approximately eight 
months.  The veteran reported that the curriculum was very 
much above his ability level.  It was noted that the main 
activity he had engaged in during his active service was 
supply clerk and that he had not worked since March 1982.  
Testing performed at that time revealed low aptitude scores.  

It was found that the veteran did not present the education 
or vocational skills necessary to compensate adequately for 
his service-connected disability, thus, he was found in need 
of vocational rehabilitation training.  The veteran was 
requested make appointments with vocational counselors in an 
attempt to have a direct placement.

In a March 1988 report prepared for Social Security 
Administration (SSA) disability purposes, it was noted that 
the veteran's general health was good except for his 
orthopedic complaints.  He was noted to be a candidate for a 
hip replacement with the exception of his age.  His hip was 
reported to have gradually worsened in severity.  The veteran 
noted having occasional swelling in his knees, more so on the 
right.  He reported using a cane most of the time when out of 
the house.  On a good day he could walk two blocks and stand 
and sit for thirty minutes.  He was unable to drive and pain 
was present at rest and interfered with his sleep.  The 
veteran reported he was house confined two to three days per 
month and could not get out much at all on good days.  

Physical examination revealed that the veteran's knees showed 
no effusion, deformity or instability.  There was full range 
of motion of his knees.  It was also reported that the 
veteran was generally tender about both knees but the 
examiner was unable to identify any "real objective 
pathology." The veteran's hip was stiff and painful.  He 
could flex to 30 degrees and extend to 0.  

X-ray studies showed significant arthritic change of the 
right hip while x-rays of both knees were negative.  The 
examiner stated that the veteran was "severely disabled" 
with respect to his hip problem.  It was suggested that the 
veteran would get good results with a total hip replacement.

In the SSA decision report it was noted that the veteran had 
not engaged in substantial gainful activities since March 
1982.  It was found that the medical evidence established 
that the veteran had severe osteoarthritis of the right hip 
secondary to a past slipped capital femoral epiphysis.  A 
"possible" mild bilateral chondromalacia patellae with 
coincidental pain was also noted.  The SSA determination 
noted the results of the March 1988 evaluation.

The SSA found the veteran's subjective complaints of pain to 
be entirely credible, given the objective evidence in the 
record.   The veteran was noted to have the residual 
functional capacity to perform the physical exertion 
requirements of work except for light lifting and carrying 
and except for prolonged walking, standing and sitting.  The 
SSA also found that the veteran was unable to perform his 
past relevant work as a supply sergeant in the Army, a 
factory machine operator, a file clerk or a construction 
laborer.  It was also indicated that the veteran did not have 
any acquired work skills which were transferable to the 
skilled or semi-skilled work activities of other work.

Considering the veteran's exertional limitations within the 
framework of pertinent SSA regulations, it was found that 
there were not a significant number of jobs in the national 
economy that he could perform.  Accordingly, the veteran was 
found to have been under a "disability," as defined under 
pertinent SSA regulations, since March 15, 1982.

In June 1990, the Board denied the claim for TDIU.  That 
decision was vacated by a decision of the United States Court 
of Appeals for Veteran's Claims (Court) in June 1992.

In December 1992, the Board remanded this case to the RO to 
meet the requirements of the Court's June 1992 determination.  
In conjunction with the remand, a copy of the March 1988 SSA 
opinion of Dr. Rendleman was obtained.  Dr. Rendleman 
indicated that the veteran would be a good candidate for a 
total hip replacement in several years.

In June 1993, the veteran underwent a right total hip 
arthroplasty at the Raleigh VA Medical Center (MC).  There 
were no noted difficulties and the veteran was discharged 
from the VAMC that month.

This matter was again remanded in January 1995 for additional 
development.  

At the time of an April 1995 VA examination, the veteran was 
noted to have undergone a total hip arthroplasty in 1993.  
While the veteran complained of right hip pain, range of 
motion of that hip was normal.  Examination of the knees 
showed mild patellofemoral grating and clicking consistent 
with chondromalacia.  There was no evidence of internal 
derangement, instability, or inflammatory arthritis. 

The examiner stated that the veteran's right hip was painful 
enough to cause disability resulting in a limp.  The examiner 
noted that the veteran was not using the cane on the day of 
the examination.  He further observed that the veteran's knee 
disorder appeared only mild on examination.  The examiner 
stated that it was his opinion that the veteran would only be 
capable of light work or work of a sedentary nature. He was 
noted to be able to read and write and his education was 
consistent with his completion of High School.

X-ray studies of the veteran's left hip were "essentially 
unremarkable."  The right hip showed evidence of a hip 
prosthesis present and fixed and in good position.  There 
were no significant pathological findings noted for the 
knees.

In a March 1996 letter, Dr. Rendleman indicated that the 
veteran had been under his care for several years.  He noted 
that the veteran had undergone a total right hip replacement 
with osteoarthritis and that the veteran had multiple joint 
problems including chronic back pain.  Dr. Rendleman stated 
that these combined problems prevented the veteran from being 
able to seek gainful employment.

In July 1996, the Board again remanded this matter for 
clarification about the veteran's proper representative. 

The veteran underwent an additional SSA evaluation in 
November 1996.  At the time of the examination, the veteran's 
complaints of mid-lower back pain were noted.  The veteran 
reported that he continued to have difficulties with walking 
due to the pain he was experiencing.  The veteran was not 
currently working and stated that he did not think he could 
do any work.  He was noted to be off all medications. 

Physical examination revealed full extension and full flexion 
that was free of pain.  Examination of the lumbar spine 
showed mild tenderness, minimal flexion, minimal extension, 
and minimal rotation.  Reflexes in the lower extremity were 
noted to be normal.  There was no deformity, swelling, or 
effusion in either knee.  X-ray studies of the veteran's 
right hip showed no bony pathology other than the total joint 
replacement that was found to be well seated with no evidence 
of loosening. 

The examiner indicated that it was his opinion that the 
veteran had a mild orthopedic problem that prevented him from 
any work that involved bending, pushing, pulling, lifting, 
crawling or climbing.  He noted that the veteran should be 
able to perform a light-sitting job.

In February 1997, the Board again remanded this matter.  

In a March 1997 statement, the veteran reported having 
difficulties with his legs, knees, both hips, both feet and 
back.  He stated that his legs hurt all the time and that the 
pain ran up and down the legs.  The veteran indicated that he 
could not rest at all.  He stated that his knee was swollen 
all the time and that both hips hurt "real bad."  He 
indicated that his left hip was as bad as the right.  The 
veteran stated that his feet also gave him pain.  He reported 
that he could not sleep during the day or at night.  He also 
indicated that the pain limited his walking and that the pain 
ran down the back of his legs.  He also stated that he had 
back pain with pulled muscles and difficulty getting out of 
bed.   The veteran noted that he was unable to work due to 
this pain.

At the time of a June 1997 social and industrial survey, the 
veteran was noted to have had significant problems with his 
hip and joints as a result of his service-connected injury.  
He reiterated his view that these injuries made it impossible 
for him to obtain or maintain any substantial gainful 
employment.  The veteran stated that it was his belief that 
hip problems had caused him to have other leg and joint 
problems.  He also was also experiencing low back pain.

The veteran reported that he had not been employed since his 
discharge from active service.  He contended that his pain 
and discomfort was to a degree that made it impossible for 
him to seek employment.  He was also concerned about the type 
of employment he might obtain.

The veteran stated that it would be impossible for him to 
obtain construction work and he felt that he would be an 
insurance risk for a job such as in K-mart, Wal-Mart, or any 
job that required any lifting, standing or stooping for even 
brief periods.  He indicated that he spent a good deal of 
time around his home.  He reported that he socialized with 
family members but was unable to engage in any extended 
activity away from his home. 

The VA social worker indicated that in light of the veteran's 
hip problems and his chondromalacia, it seemed unlikely that 
he would be able to obtain and maintain any substantial 
gainful employment.  The reviewer stated it was likely he 
would be considered an insurance risk.  He also noted that 
the veteran's service-connected problems were a factor in his 
degenerative disc disease that would further limit his 
ability to obtain or maintain any substantial gainful 
employment.

At the time of a June 1997 VA examination, the veteran 
reported having some soreness in the right hip.  Physical 
examination revealed a normal gait and a right hip scar that 
was not tender to touch or stretching.  The veteran had no 
discomfort standing, sitting or walking.  Range of motion of 
the hip revealed flexion to 90 degrees, eversion to 25 
degrees, and inversion to 20 degrees, which produced 
discomfort.  The veteran had 40 degrees of abduction and 40 
degrees of adduction without discomfort.  The hips were equal 
in strength and the lower extremities were equal in length.  
There was aching and soreness with movement of the left hip.  
The external appearance of the hips was identical except for 
the scar in the right hip.  There was no tenderness over the 
left hip and the left hip had flexion to 120 degrees. 

The examiner indicated that there was no objective evidence 
of pain over or about the area of the scar and there was no 
functional impairment due to the pain of the right hip other 
than on inversion with no incoordination of either hip.

The veteran also reported having aching in both knees with 
swelling.  He stated that his knees were sore after walking. 
The veteran attempted to walk every day.

Physical examination revealed that the knees were 
symmetrical.  There was no tenderness or swelling present.  
Subpatellar crepitation, bilaterally, was noted.  Range of 
motion was full and the knees were stable to stress.  X-ray 
studies performed during the month revealed no arthritic 
condition.

The examiner stated that functional impairment due to pain 
attributed to the knees and the hip was that prolonged 
walking and standing would be expected to have discomfort in 
the knees, but there was no functional impairment 
demonstrated at the time of the examination and there was no 
limitation of function due to pain in the knees. He further 
reported that there was no incoordination as a result of the 
hip or knees and that there was no deficit on examination of 
the lumbar spine affecting his service-connected 
disabilities.  He further reported that the symptoms the 
veteran had noticed in his ankles would have had no 
functional impairment on his knees or hips.

The examiner found that the veteran's extensive lumbar 
disease was not caused by his hip or knee problems but did 
add to his functional limitations.

In July 1998, the Board again denied the claim for TDIU.  
This decision was vacated by the Court in accordance with a 
joint motion for remand.

Following the Court's April 2000 order vacating the Board's 
June 1998 TDIU denial, the Board remanded this matter for 
additional development in September 2000.  

In February 2001, the veteran was afforded a VA social and 
industrial survey.  The examiner noted the veteran's work 
history.  The veteran reported that the pain and the 
inability to sit or stand for prolonged periods of time would 
preclude employment.  He stated that no one would ever hire 
him.  

The examiner commented that since the veteran had never 
worked since the onset of his service-connected disability, 
there was no actual evidence to determine his ability to 
obtain or maintain employment.  He noted that the veteran was 
in receipt of social security disability but observed that 
this was inconsistent.  The reviewer stated that the medical 
evidence of record provided varying opinions as to the 
veteran's ability to work.  The examiner indicated that one 
thing was for certain, that the veteran was not ever seeking 
to obtain employment.  

The examiner opined that there was insufficient evidence to 
support a conclusion that the veteran's service-connected 
disabilities alone precluded him from securing or following 
substantially gainful employment.  

In an April 2001 letter, Dr. Rendleman wrote that a 50 
percent disability evaluation was appropriate for the 
veteran's hip as the veteran did not have a hip joint but 
rather an artifical contraption that was prone to wear, 
loosening, or even infections.  

In a May 2002 report, C. Bash, M.D., an independent medical 
examiner hired by the veteran's attorney, expressed his 
opinion that the veteran had been unemployable since he left 
the service.  He noted that the veteran had multiple service 
related disabilities, including his spine, right hip, 
bilateral knees, and ankles, and that these disabilities 
caused him numbness/pain, loss of motion, sciatica, an 
inability to sit or stand, and an inability to do any heavy 
lifting.  

He further observed that the veteran had been categorized as 
disabled by the SSA since 1986 and had not had gainful work 
since 1982.  He also noted that psychological testing 
performed in September 1982 had revealed the veteran to have 
a very poor prognosis for any training program.  He further 
observed that the veteran had developed severe secondary disc 
degeneration due to his hip/knee problems.  

Dr. Bash also noted the previous findings of VA examiners who 
stated that the veteran could only do light or sedentary work 
and the statement from Dr. Rendleman that the veteran could 
not seek gainful employment due to his service-connected 
disabilities.  Dr. Bash indicated that he did not agree with 
those individuals who stated that the veteran could work on a 
full-time basis as they did not acknowledge the veteran's 
poor psychological testing which showed very poor aptitude or 
training potential for non-manual jobs; as they did not 
acknowledge that the veteran had degenerative disc disease; 
as they did not give a plausible etiology for the spine and 
ankle disseise; and as they did not discuss the other 
opinions of record.  

In a December 2003 report, Dr. Bash said that it was still 
his opinion that the veteran had been unemployable since 
1982.  He did not agree with the effective date of March 7, 
1997, as the date that the veteran became unemployable as the 
veteran had not worked since 1982 and as the Social Security 
Administration found that the veteran had been unemployable 
since 1986.  He again noted the results of the September 1982 
psychological testing which found that the veteran had a very 
poor prognosis for any training program.  

In December 2004 report, the Director for Compensation and 
Pension Service addressed the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 
4.16(b).  The Director found that on the basis of medical 
records available prior to March 7, 1997, there was no clear 
indication that the veteran's service-connected conditions at 
the time were so severe as to interfere with gainful 
employment.  Entitlement to an extraschedular evaluation 
based on IU prior to March 7, 1997, was found to not be 
warranted.  

Analysis

A determination of the proper effective date turns on 
determinations of when the claim was made, when entitlement 
arose, and whether there are intervening final decisions that 
would bar an earlier effective date.

The veteran initially claimed that service connected 
disabilities rendered him totally disabled in his March 1982 
claim for VA benefits.

The undisputed evidence shows that he has not been employed 
since separation from service on March 15, 1982.  While the 
social worker who conducted the social and industrial survey 
concluded that the service connected disabilities did not 
preclude gainful employment, most opinions have been to the 
contrary.

The VA vocational counseling report shows that the veteran's 
service connected disabilities were found to preclude gainful 
employment absent additional training.  The record shows that 
the veteran never received this training and his reportedly 
low aptitude would presumably have made such training 
difficult.

Some examiners opined that the veteran's service connected 
disabilities would have permitted sedentary or light physical 
labor, but the veteran has little experience that would have 
qualify him for such employment.  VA and Social Security 
experts essentially concluded, as early as 1982, that the 
veteran's service connected disabilities rendered him unable 
to perform any suitable employment.

The Federal Circuit has held that final rating decisions that 
fail to adjudicate claims for TDIU, must be challenged 
through a claim of clear and unmistakable error in those 
decisions.  Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 
2003).  In this case, there are rating decisions that failed 
to adjudicate the claim for TDIU, but they did not become 
final so as to serve as a bar to an earlier effective date.

In sum, the veteran's claim for TDIU was received in March 
1982, and the record shows that the veteran was entitled to 
TDIU from the day following discharge from service.  
Accordingly, an effective date of March 16, 1982 for the 
grant of TDIU is granted.


ORDER

An effective date of March 16, 1982, for the grant of TDIU is 
granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


